Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT No. 11,074,077 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Terranova, Reg. No. 43,185 on 1/24/2022.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-10 and 12-24 are allowed.
	Claims 11 and 25 have been canceled.
	Claims 1, 4, 8, 12-15, 17-19 and 22-24 have been amended.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiners amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features “a PDI detection circuit coupled to the instruction pipeline, the PDI detection circuit configured to: detect if a third fetched instruction in the instruction pipeline is a PDI as an instruction determined to cause a hazard when executed by the execution circuit causing a precise interrupt to be generated; and in response to detecting the third fetched instruction as the PDI, the PDI detection circuit is further configured to: allocate an available fetch refill entry among a plurality of fetch refill entries in a pipeline fetch refill circuit; and store a source identification of the third fetched instruction comprising one of a PDI and a successor instruction in a refill tag of the available fetch refill entry…”
	The closest prior art of record, Jones (PGPUB No. 2006/0179274, cited on PTO-892 filed on 9/16/2021) teaches allocating available entries of a pipeline fetch refill circuit, in order to retrieve the instructions from the entries upon a pipeline flush event.  The reference retrieves the instructions from the allocated entries in order to reuse the instructions in the pipeline, in order to avoid re-fetching of the instructions from an instruction cache upon the pipeline flush event.  However, Jones does not teach “a PDI detection circuit coupled to the instruction pipeline, the PDI detection circuit configured to: detect if a third fetched instruction in the instruction pipeline is a PDI as an instruction determined to cause a hazard when executed by the execution circuit causing a precise interrupt to be generated” and therefore does not further teach “in response to detecting the third fetched instruction as the PDI, the PDI detection circuit is further configured to: allocate an available fetch refill entry among a plurality of fetch refill entries in a pipeline fetch refill circuit; and store a source identification of the third fetched instruction comprising one of a PDI and a successor instruction in a refill tag of the available fetch refill entry”.
	While, Chaussade (PGPUB No. 2014/0019734, cited on PTO-892 filed on 9/16/2021) does teach a long latency detection circuit for detecting long latency instructions (i.e. performance degrading instructions) that may cause pipeline hazards such as stalls.  The reference additionally teaches storing a PC address of the long latency instruction in an entry of a table to cause pipeline fetch to occur at the PC address after a stalling event.  However, Chaussade does not teach a PDI detection circuit that detects a performance degrading instruction that causes a hazard and generates a precise interrupt, and in response to the detection of said performance degrading instruction allocating an available fetch refill entry among a plurality of fetch refill entries in a pipeline fetch refill circuit; and store a source identification of the third fetched instruction comprising one of a PDI and a successor instruction in a refill tag of the available fetch refill entry as claimed.
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182